t c summary opinion united_states tax_court steven c gist and constance l gist petitioners v commissioner of internal revenue respondent docket no 16065-12s filed date charles a koenig for petitioners anita a gill and nancy p klingshirn for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 the issues remaining for decision are whether petitioners received taxable_distributions of dollar_figure and dollar_figure totaling dollar_figure from individual_retirement_accounts iras as reported by trust company of america tca on forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc and are liable for an accuracy- related penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in ohio this case was continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure consolidated for purposes of trial with that of bernard l and claire berks docket no 26883-11s i petitioners’ ira investments in the late 1990s petitioners’ financial adviser j richard blazer presented them with a proposal to invest in various real_estate partnerships mr blazer is the president of the ohio co a venture capital firm petitioners have known mr blazer since the mid-1990s and consider him a friend petitioners decided to invest and with mr blazer’s help they transferred or rolled over money from preexisting iras into separate self-directed_ira accounts that they opened with tca mr blazer recommended tca to petitioners because it would accept promissory notes in ira accounts for which it served as custodian and he had a good working relationship with the firm tca recognized mr blazer as petitioners’ authorized representative mr and mrs gist transferred approximately dollar_figure and dollar_figure respectively to their tca accounts and those funds in turn were transferred to various partnerships in exchange for promissory notes the promissory notes purportedly matured five years from the date_of_issuance and provided for relatively high interest rates to per annum which would accrue and the promissory notes are not part of the record would be paid only if and when the underlying property was developed or sold mr gist could not recall any details regarding the nature or location of the real_estate that the partnerships owned ii mr blazer’s testimony mr blazer testified that the investments he had presented to petitioners were speculative and that he counseled them to sprinkle their investments among several of the partnerships to minimize the risk of loss mr blazer was a general_partner in each of the partnerships in question mr blazer provided tca with original promissory notes and related private_placement memoranda for petitioners’ investments he instructed tca to value the promissory notes at book_value for tax_accounting purposes mr blazer testified that between and all of the partnerships failed for various reasons and that the promissory notes held in petitioners’ ira accounts had become worthless for example mr blazer testified that a partner in a partnership referred to as liberty concord venture defrauded the remaining partners by surreptitiously taking mortgage loans on the partnership’s property the mortgage loan on the property subsequently was foreclosed when that partner failed to repay the loans and filed for bankruptcy in another instance mr blazer testified that the partnership owned of the subject property and that he as the general_partner had decided to let the property go or simply revert to the individual holding the other ownership_interest in the property because development costs were too high mr blazer testified that the remaining partnerships failed and that the properties they invested in were lost in foreclosure proceedings iii communications with tca as the promissory notes in petitioners’ ira accounts matured tca inquired whether the notes would be renewed mr blazer testified that he had held numerous telephone conversations with tca representatives informing them that the partnerships were no longer in business and that the promissory notes in petitioners’ accounts had become worthless and would not be renewed tca sent separate but nearly identical letters to petitioners dated date the letter to mr gist stated in relevant part we sent letters to you within the last days requesting information on the following asset s that is are currently held in your account with trust company of america as your ira custodian asset name asset value national investors und iii dollar_figure national investment ltd i dollar_figure we have not received a response to either inquiry this letter is to inform you that we will be resigning as your ira custodian in days if we do not receive a response from you if we do not have a response on the enclosed form or a transfer request through your new ira custodian within days we will distribute this asset to you at full value the letter to mrs gist referred to her dollar_figure investment in national investment management group although mr gist recalled that he tried to respond to tca’s requests for information he could not remember any of the details he also testified that he discarded any records he had regarding petitioners’ ira investments shortly after he was informed that the promissory notes had become worthless but he could not recall with any certainty when that happened mr gist testified that neither he nor mrs gist received cash property or any documents from tca when their ira accounts were closed iv petitioners’ tax_return tca issued forms 1099-r to mr and mrs gist for reporting that they had received taxable_distributions from their retirement accounts of dollar_figure and dollar_figure respectively mr gist prepared petitioners’ form_1040 u s individual_income_tax_return for mr gist did not include in petitioners’ taxable_income the distributions tca reported mr gist testified that he did not include those amounts as taxable_income because neither he nor mrs gist received anything of value when their ira accounts were closed mrs gist did not testify at trial v developments during the examination process mr gist testified that he relied upon mr blazer to look into the forms 1099-r and see what it was all about on date mr blazer wrote a letter to the internal_revenue_service irs stating in relevant part these 1099-rs should not have been issued since the investment was transferred to another custodian within the day limitation this should have been considered an ira roll-over mr blazer acknowledged at trial that the preceding statements were incorrect--petitioners’ ira investments were never transferred to another ira custodian on date a tca representative wrote a letter to the irs stating trust company of america trust was the custodian for self-directed iras for steven c and constance l gist both accounts held promissory notes issued by national investment ltd of which j richard blazer was president after the notes had reached maturity trust attempted to work with national investment ltd and the account holders to obtain new notes when these attempts were not successful the account_holder was informed that trust would resign on the account and distribute the asset to the client at the last known value unless instructions were received to transfer the account to a new custodian trust did not receive instructions to transfer the accounts so the notes were distributed to the account holders and 1099s were issued for each account trust has no knowledge of what action the account holders took after receipt of the assets i ira_distributions discussion the term gross_income is broadly defined in the code to include all income from whatever source derived sec_61 in accordance with sec_408 an amount received as a distribution from an ira must be included in gross_income and is taxable to the recipient in the manner provided in sec_72 see sec_1_408-4 income_tax regs the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 sec_7491 provides that the burden_of_proof may shift to the commissioner however as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that given that petitioners challenge respondent’s determination of unreported income and for the sake of completeness we note that the forms 1099-r served as an adequate evidentiary basis for the notice_of_deficiency and respondent otherwise presented a minimum factual foundation so that the normal presumption of correctness attaches to the notice_of_deficiency see eg spurlock v commissioner tcmemo_2003_124 at and cases discussed thereat issue and satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 and see also rule a the taxpayer bears the burden of proving that the requirements of sec_7491 have been met see 135_tc_471 aff’d 668_f3d_888 7th cir in addition if a taxpayer raises a reasonable dispute with respect to a third-party information_return such as the forms 1099-r in dispute and has otherwise fully cooperated with the commissioner the burden of production may shift to the commissioner to present reasonable and probative evidence to verify the information_return sec_6201 the record reflects that tca requested information and documentation from petitioners regarding the status of the promissory notes it was holding as custodian of their ira accounts although mr blazer contacted tca and insisted that the sec_6201 provides in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return promissory notes had become worthless neither he nor petitioners provided tca with any documentation to substantiate that claim tca subsequently closed petitioners’ accounts and distributed the promissory notes to them the distributions are reflected in the forms 1099-r that tca issued to petitioners see sec_1_408-7 income_tax regs imposing reporting obligations on trustees of ira accounts petitioners argue that they proved through mr gist’s and mr blazer’s testimony that they did not receive a distribution of money or property from tca during and that therefore the burden_of_proof shifted to respondent to demonstrate that petitioners received the income tca reported respondent contends that mr gist’s and mr blazer’s testimony was self-serving and implausible given that petitioners failed to offer any objective evidence in support of their claim that the promissory notes in dispute had become worthless respondent avers that they failed to meet their initial burden of production--a precondition for shifting the burden_of_proof or burden of production to respondent under sec_7491 and sec_6201 respectively we agree with respondent mr gist’s testimony was self-serving and ineffective at best his testimony reveals that petitioners adopted an extremely passive approach in respect of their ira investments and that they relied on mr blazer to respond to tca’s requests for information mr gist knew little to nothing about the promissory notes or the partnerships that issued them there is every indication that petitioners simply took mr blazer at his word and they apparently never saw the need to request any documentation that would substantiate that the partnerships had failed or that the promissory notes in their ira accounts had become worthless in the end mr gist’s testimony is of no assistance to the court in deciding the related questions of whether the promissory notes in petitioners’ accounts had any value in and whether tca erred in issuing the forms 1099-r mr blazer testified that all of the partnerships failed during the period to and that the promissory notes they issued to petitioners had become worthless his testimony regarding the dates and circumstances related to the demise of the individual partnerships was vague and inconsistent remarkably despite his central role in promoting the investments and his position as a general_partner in the partnerships he was unable to produce any documents or records to corroborate his own testimony from the court’s perspective mr blazer’s testimony that tca never clearly explained to him what documentation it needed and that in any event he did not retain or have access to any documentation that would show that the promissory notes had become worthless was contrived self- serving and lacking in credibility even accepting mr blazer’s testimony that he did not retain any relevant partnership records that circumstance begs the question why petitioners did not search public land records or similar sources in advance of trial in an attempt to unearth any documentation that might corroborate his testimony as we have stated many times the court is not obliged to accept a witness’ self-serving testimony without objective corroborating evidence see 112_tc_183 citing 87_tc_74 see also 509_f3d_1149 9th cir confirming that the court may disregard uncontradicted testimony where it finds the testimony vague contrived and lacking in credibility aff’g tcmemo_2005_136 without more we conclude that petitioners failed to meet their initial burden of producing credible_evidence and or presenting a reasonable dispute in respect of the forms 1099-r tca issued as a result respondent’s deficiency determination is sustained ii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect 116_tc_438 see rule a welch v helvering u s pincite respondent discharged his burden of production under sec_7491 by showing that petitioners failed to include the amounts in dispute in taxable_income and failed to keep adequate_records related to their ira investments see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs mr gist admitted at trial that although he received the forms 1099-r he did not report the ira_distributions on petitioners’ return petitioners did not offer any additional testimony or evidence related to the applicability of the accuracy- related penalty on this record petitioners failed to show that they acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly respondent’s determination that petitioners are liable for an accuracy-related_penalty under sec_6662 is sustained consistent with the preceding discussion decision will be entered for respondent
